Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143281(91)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  TOLL NORTHVILLE LP and BILTMORE
  WINEMAN, L.L.C.,
           Petitioners-Appellants,
                                                                    SC: 143281
  v                                                                 COA: 301043
                                                                    Tax Tribunal: 00-284952
  TOWNSHIP OF NORTHVILLE,
             Respondent-Appellee.
  _____________________________________


        On order of the Chief Justice, the motion by the Building Owners and Managers
  Association of Metropolitan Detroit for leave to file a brief amicus curiae in this case is
  considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2012                    _________________________________________
                                                                               Clerk